Title: From Thomas Jefferson to Caspar Wistar, 26 March 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington Mar. 26. 06.
                        
                        The inclosed letter from Colo. Tatham and the fac simile it covers, being intended for the A. Philosophical
                            society, I take the liberty of communicating them through you, and tender you my friendly salutations & assurances
                            of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    